Case: 14-14463     Date Filed: 03/10/2015   Page: 1 of 2


                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-14463
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:14-cv-02447-SCJ



STEPHEN TERRY BRITT,

                                                                Petitioner-Appellant,

                                       versus

WARDEN, USP ATLANTA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (March 10, 2015)

Before ED CARNES, Chief Judge, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Stephen Terry Britt appeals the district court’s dismissal of his pro se 28

U.S.C. § 2241 petition for lack of jurisdiction. Having already litigated a 28
              Case: 14-14463     Date Filed: 03/10/2015    Page: 2 of 2


U.S.C. § 2255 petition, Britt now relies on the savings clause of § 2255(e). The

savings clause is a jurisdictional provision, Williams v. Warden, 713 F.3d 1332,

1340 (11th Cir. 2013), so Britt bears the burden of showing that § 2255 is

“inadequate or ineffective” before the district court has jurisdiction to review his

§ 2241 petition, see Turner v. Warden, 709 F.3d 1328, 1333 (11th Cir. 2013).

      To meet that burden, Britt must show that: (1) his claim is based on a

retroactively applicable Supreme Court decision; (2) the holding of that Supreme

Court decision establishes that he was convicted of a nonexistent offense; and (3)

circuit law squarely foreclosed his claim at the time it otherwise should have been

raised. Wofford v. Scott, 177 F.3d 1236, 1244 (11th Cir. 1999). Britt has not

claimed that he is relying on a retroactively applicable Supreme Court decision.

See id. The district court thus lacked jurisdiction to consider his arguments. See

Williams, 713 F.3d at 1339–40.

      AFFIRMED.




                                          2